DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-6 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/2018 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "repressed" and “increased” in claim 1 is a relative term which renders the claim indefinite.  The claims does not provide what the term is reference to, the subpopulation with a different compound relative to each other, with reference to a subpopulation that is contacted with a known compound, or a control that is not contacted with a compound.  As such, the metes and bounds of the claim cannot be established.
Claims 2-6 are rejected for same reason because they depend on claim 1.
Claim Rejections - 35 USC § 102 & 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-6 is/are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Kinsella (US20130269046, IDS).
Claim 1 is drawn to a method of screening test compounds that modulates a biological activity, comprising: a) introducing a nucleic acid into a population of cells, wherein the nucleic acid comprises i) a nucleotide sequence encoding two or more reporter that is different from each other; ii) a nucleotide sequence encoding one or more ribosomal skip sequences positioned between the first and second reporters; iii) a transcriptional regulatory element (TRE) and/or promoter that is activated or repressed by modulation of the biological activity; b) dividing cells of a) into more than one subpopulation; c) culturing each subpopulation of cells with a different test compound; d) measuring expression of the first and second reporters in each cultured subpopulation of cells; and e) identifying at least one test compound modulating the biological activity when both of the first and second reporter are expressed by the subpopulation of cells that was cultured with the test compound or a basal level of expression is repressed or increased.
Kinsella et al. teach an expression construct comprising a promoter from an atrogen gene, for example MuRFI, operably linked to a first reporter and a second reporter, wherein the first and second reporter may be linked by a translational shunt sequence (ribosomal skip sequence) (see paragraph [0076], paragraph [0077], lines 1-9, 17-24).  Kinsella et al. teach that the translational shunt sequence are well known in the art such as those 2A peptides from FMDV and provides a way to separate several proteins encoded from a single mRNA (see paragraph [0009] last line and paragraph [0097]).  Kinsella et al. teach introducing said construct to muscle cells in vitro or in an animal model by transfection or homologous recombination (see paragraph [0088]), which meets the limitation of step a). Kinsella et al. teach that the atrogen promoter will respond to the stimuli of atrophy (see paragraph [0090]). Kinsella et al. further teach that the cell and animal model comprising said reporter construct under the control of an atrogen promoter may be used to screen agents that modulates the initiation of the muscle cell atrophy, which involves contacting a subject cell comprising the construct with a candidate agent, and determining the effect of the agent on the production of proteins encoded by reporters (see paragraph [0108] and [0125]). Kinsella et al. teach that agents may be any molecule including protein, non-protein organic or inorganic pharmaceuticals, and encompass numerous chemical classes from large natural and synthetic libraries (see paragraph [0110]).  Kinsella et al. teach that a plurality of assays may be run in parallel (see paragraph [0109]).  The above teaching meets the limitation of steps c)-e).  Kinsella et al. gives an example of introducing a construct that co-expresses at least two reporters SEAP, turboFP635 and luciferase separated by FDMV 2A into myotube cell line and contacting the cell with dexamethasone, DMSO or candidate compounds, and a decrease in the expression of reporter compared to cells contacted with dexamethasone and a negative control indicates that the candidate compound inhibits muscle atrophy (see paragraph [0160]).  Although Kinsella et al. does not explicitly state that the cells were divided into more than one subpopulation as recited in step b), it is apparent the cells contacted with different candidate agents and controls needs to be divided prior to the contacting step for the method to work.  Therefore, the disclosure of Kinsella anticipates claim 1.  
In alternative, even if the step b) is not explicitly stated in the Kinsella reference, it would have been obvious to an ordinary skilled in the art to divide the cells into more than one subpopulation when screening test compounds for its ability to modulate a biological activity of interest because positive and negative control subpopulations together with the testing population are always required for screening a test compound.  Therefore, the claimed method of claim 1 would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.  
Regarding claim 2, Kinsella teach the biological activity is expression of MuRF1 (see paragraph [0160]).
Regarding claim 3, Kinsella teach the ribosomal skip sequence encodes FDMV 2A, which is a Picornavirus 2A (see paragraph [0156]).
Regarding claims 4 and 5, the MuRF1 gene promoter is known to comprise a response element of glucocorticoid (GRE) (see abstract of Waddell et al., FASEB Journal, 2006; 20: A391).  
Regarding claim 6, Kinsella et al. teach targeting vector that comprises left and right homologous arms flanking the reporter construct for integrating into the targeted site (see paragraph [0088]).  

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/            Primary Examiner, Art Unit 1636